DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous rejections under 35 U.S.C. 112 (a)-(b) have been withdrawn in light of Applicants’ amendment and remarks filed 28 February 2022.
Claims 1, 4, 7, 9, 10, 14 and 15 are pending examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7, 9, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wicking et al. (WO 2014/040122 A1).
Regarding claims 1 and 4, Wicking et al. disclose a method of forming a nutritional supplement containing iron, the method comprising the steps of: (a) culturing filamentous fungi in an agricultural by-product or a food processing by-product to accumulate iron, wherein the by-product culture medium comprises inorganic iron salts or high iron compounds; and (b) harvesting the fungi to obtain a biomass of at least about 100mg/kg iron ([016]-[017]).  
Wicking et al. disclose adding 300-2000 mg of iron per liter of culture medium (i.e. 0.3 to 2 grams per liter of culture medium -[049], [058]).
Wicking et al. disclose wherein the filamentous fungi is Aspergillus oryzae ([048]-[049]).
While Wicking et al. disclose examples of inorganic iron salts and high iron compounds include ferrous sulfate, ferrous fumarate, ferrous citrate, ferrous gluconate, ferric ammoniums citrate, ferrous citrate and EDTA iron ([022], [062]), the reference is silent with respect to the specifically claimed insoluble iron components.  However, given Wicking et al. disclose high iron compounds and inorganic iron salts, since Wicking et al. does not limit the types used in the method, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have used any inorganic iron salt or high iron compound, including the claimed elemental iron powders, ferric pyrophosphate or ferric orthophosphate, in the process of Wicking et al. and arrive at the present invention.
Regarding claim 7, Wicking et al. disclose all of the claim limitations as set for above.  Wicking et al. also disclose removing excess salts from the harvested filamentous fungi (i.e. unaccumulated iron – [029], Fig. 2).  
Regarding claims 9 and 10, Wicking et al. disclose all of the claim limitations as set forth above.  Wicking et al. discloses the nutritional supplement comprising from about 200 to about 40000 mg/kg iron ([030]) teaches 20-20000 mg/kg iron (para 24).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 14, Wicking et al. disclose all of the claim limitations as set forth above.  Wicking et al. also disclose the addition of sodium selenite or zinc sulfate to the culture medium ([059], [079]/Example 5).   Wicking et al. disclose that the selenite or zinc is accumulated by the filamentous fungi, Aspergillus oryzae, as organic minerals (i.e. selenite or zinc – [079]/Example 5).  Wicking et al. disclose the organic minerals are present in a harvested fungi ([079]/Example 5). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wicking et al. (WO 2014/040122 A1) as applied to claim 14, and further in view of Barbulescu et al. (“Obtaining yeast biomass enriched with copper, zinc and manganese”, Romanian Biotechnological Letters, Vol. 15, No. 1, 2010, pp. 5008-5016) and Pas et al. (“Uptake of chromium (III) and chromium (IV) compounds in the yeast cell structure”, BioMetals, 17, 2004, pp. 25-33).
Regarding claim 15, Wicking et al. disclose all of the claim limitations as set forth above.  While Wicking et al. disclose adding zinc sulfate and/or sodium selenite to the culture medium to obtain a nutritional supplement having zinc and/or selenium, the reference is silent with respect to a combination of zinc sulfate, manganese sulfate, cupric sulfate, chromium chloride and sodium selenite.
	Barbulescu et al. teach obtaining yeast biomass enriched with copper, zinc and manganese by adding copper sulfate, zinc sulfate and manganese sulfate to a culture media comprising Saccharomyces cerevisiae (p. 5008-5009/Introduction, p. 5009-5010/Materials and methods).  
	Pas et al. teach uptake of chromium in the cell structure of yeast by adding chromium chloride to the yeast growth medium (p. 25/Abstract, p. 26/Materials and methods/Culture conditions).  
	Wicking et al., Barbulescu et al. and Pas et al. are combinable because they are concerned with the same field of endeavor, namely uptake of minerals in bio-organisms by adding mineral salts to growth culture medium.  Given Wicking et al. disclose adding zinc sulfate and sodium selenite to culture media for fungi to accumulate zinc and selenium, since Barbulescu et al. and Pas et al. teach that is was known to add copper sulfate, manganese sulfate and chromium chloride to the growth medium for bio-organisms, i.e. yeast, to result in an organism with copper, manganese and chromium, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have added copper sulfate, manganese sulfate and chromium chloride to the growth medium of Wicking et al.


Response to Arguments
Applicants’ arguments filed 28 February 2022 have been fully considered but they are not persuasive. 
Applicants submit “the present invention is not obvious as it provides a clear advantage for using insoluble iron over soluble iron.”  Applicants note paragraph [052] of the PCT which states “the insoluble iron upon biological conversion is unlikely to cause flavor and color changes during the fermentation and the subsequent storage and cooking.”  Applicant also discusses Bries et al. (Exhibit) which reports that “iron-enriched A. oryzae grown in ferrous sulfate (soluble iron) containing media caused colour changes when added to bouillon” and “[i]n contrast, iron-enriched A. oryzae grown in ferric pyrophosphate (insoluble iron) instead of ferrous sulfate did not change the colour of bouillon and provided high absorbable iron.”  
The fact that biological conversion of soluble iron sources results in flavor and color changes (or that insoluble iron is unlikely to results in flavor and color changes) is not necessarily unexpected.  For example, ferrous sulfate is known to be a greenish, yellow solid.  The person of ordinary skill would expect, the effect (i.e., flavor and/or color) would be dependent on the source of soluble iron.  
Applicants submit “that while soluble forms of iron have biological functions, insoluble forms such as those listed in the claims have no biological function and are not bioavailable.”  Therefore, Applicants argue “[i]t would not have been obvious to use an insoluble source of iron as replacement of soluble forms of iron in a fungal culture according to the present invention to obtain a nutritional supplement containing iron.”  
The bioavailability of the iron source is not germane to the claimed process.  In the present invention, the iron source is not introduced into the body, rather it is added to a culture medium in which filamentous fungi Aspergillus oryzae is cultured.  The Aspergillus oryzae, accumulates the iron.  There is no evidence on the record that demonstrates the ability of filamentous fungi, e.g., Aspergillus oryzae, to accumulate insoluble iron is unexpected.
Applicants argue “[t]he Examiner has provided not previous study demonstrating that  Aspergillus oryzae (Ao) could take up elemental iron and accumulate it to produce a nutritional supplement having at least 100 mg/kg iron in organic form.”  
It is not clear how Applicants are using the term “elemental iron.”  Both insoluble and soluble sources of iron would comprise some amount of elemental iron.  
Here, Wicking et al. disclose a method of forming a nutritional supplement containing iron, the method comprising the steps of: (a) culturing filamentous fungi in an agricultural by-product or a food processing by-product to accumulate iron, wherein the by-product culture medium comprises inorganic iron salts or high iron compounds; and (b) harvesting the fungi to obtain a biomass of at least about 100mg/kg iron ([016]-[017]).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759